Citation Nr: 9907138	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.  The record indicates he was awarded the Combat Action 
Ribbon, and two Purple Hearts.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD and assigned a temporary total 
rating from December 2, 1991, through January 31, 1992, under 
38 C.F.R. § 4.29, and a 30 percent disability rating 
thereafter.

The case was previously before the Board in July 1996 when it 
was remanded for further evidentiary development.  By a 
rating action in March 1998 the evaluation of post traumatic 
stress disorder (PTSD) was increased to 50 percent, effective 
February 1, 1992.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Resolving doubt in the veteran's favor, the evidence 
reflects that from February 1, 1992, to not later than May 
28, 1992, post traumatic stress disorder was productive of 
severe symptomatology, resulting in unemployability. 

3.  From May 28, 1992, a preponderance of the evidence shows 
that post traumatic stress disorder is manifested by social 
and industrial impairment which is not greater than 
considerable.  

4.  Current medical evidence related to the manifestations of 
PTSD reflect that the veteran is coherent and hyperverbal, 
with speech normal in velocity, occasional suicidal thoughts, 
moderate depression and anxiety, occasional symptoms of 
reduced awareness and depersonalization, concentration 
difficulties considered to be the possible source of 
impulsive behavior with no evidence of irritability or 
violence, mild to moderate social avoidance and estrangement 
from others, and a GAF score of not less than 55.
 
5.  The current medical evidence does not reflect that 
manifestations of PTSD result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; unprovoked irritability with periods of 
violence; neglect of personal appearance and hygiene; and 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  PTSD was 100 percent disabling in accordance with the 
applicable criteria from February 1, 1992 through May 28, 
1992.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 and Part 4, Code 9411 (1996). 

2.  After May 28, 1992, PTSD is not more than 50 percent 
disabling in accordance with applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10 and Part 4, Codes 9411 (1996) and (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that there is no indication 
that there are unobtained records which are available and 
which would aid a decision in this case.  Accordingly, we 
conclude that the record is complete and that there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records show the veteran was seen on multiple 
occasions beginning in basic training, for depression and 
anxiety associated with stress.  His diagnosis was passive 
aggressive personality, passive dependent type.  

On VA examination conducted in August 1970 the psychiatric 
examiner noted the veteran was basically a passive dependent 
personality who experienced difficulty when under stress.  
Since separation from service he had had no significant 
problems.  

Private medical records show the veteran was seen in June 
1974 for depression.  The impression at that time was rule 
out biological depression, rule out neurotic depression, rule 
out manic depressive personality.  When the veteran was 
hospitalized in June and July 1980 it was noted he had a 
seven year history of manic depressive illness, with multiple 
prior hospitalizations.  At the time of hospital discharge in 
August 1980 his diagnosis was 1.  Major affective disorder, 
bipolar, depressed in remission.  2. Avoidant personality 
disorder.  3.  Dependent personality disorder.  

On VA examination conducted in February 1983 the examiner 
found no evidence of manic depressive disease and nothing 
suggestive of Vietnam stress syndrome.  The diagnosis was 
dysthymic state, very mild, in a dependent personality 
disorder.  Service connection for PTSD was denied by a rating 
action in March 1983.  

During March to April 1985 the veteran was hospitalized due 
to depression.  His diagnosis at that time was paranoid type 
schizophrenic disorder, alcohol abuse in remission, history 
of manic depressive illness in remission, possible paranoid 
schizophrenia by psychologic testing, marital conflict.  

The veteran was again hospitalized in May 1988 to August 1988 
for treatment of depression, with a diagnosis at discharge of 
bipolar disorder, moderate, without psychotic symptoms.  VA 
medical records dated in August 1988 to November  1991 
reflect ongoing counseling and medication for psychiatric 
symptoms to include participation in a war stress group.  

The veteran was hospitalized in December 1991 to January 1992 
for treatment in an inpatient PTSD program.  On completion of 
the program he was considered to be unemployable.  His 
diagnosis was Axis I: PTSD, chronic, bipolar disorder in 
remission.  Axis V: Global Assessment of Functioning (GAF) 
score, 41, moderate (difficulty in social functioning.).  The 
veteran continued in outpatient treatment from January to 
March 1992.  

On VA examination conducted in April 1992 the examiner noted 
that, a review of the claims folder indicated the veteran's 
chief complaints were as follows: a long history of severe 
mood swings which had included several suicide attempts and 
episodes in which he left everything, wandering off for 
periods of days to weeks; difficulty in holding a job, 
despite a college degree; nightmares; intrusive thoughts of 
Vietnam; and periods of either mania or depression requiring 
eight hospitalizations since 1974.  Since being diagnosed 
with bipolar disorder in the 1980's the veteran had taken 
Lithium intermittently.  He also tended to use alcohol to 
calm himself.  The examiner noted that progress notes during 
service indicated the veteran apparently suffered a 
concussion.  Symptoms since that time, which reportedly 
included headaches, ringing in the ears, and occasional 
syncopal episodes, were considered consistent with a 
concussion, although no organic problems were found at the 
time and his difficulties were considered psychological.  The 
examiner stated that overall a number of factors were going 
on in April 1992.  The veteran clearly had some preexisting 
personality vulnerabilities in terms of being somewhat 
passive-dependent and anxious.  Furthermore, there was clear 
evidence of bipolar disorder, and he certainly did satisfy 
the criteria for PTSD.  To complicate the issues the examiner 
felt confident that a good deal of the veteran's 
symptomatology was very consistent with a post concussion 
brain injury.  In terms of contributions to his functional 
and professional disability, bipolar disorder was considered 
probably the most important factor, followed by 
postconcussion injury, and then the PTSD and personality 
factors.  The examiner also noted that there was evidence 
that bipolar disorder can be related to a post concussion 
injury which possibly was the case in this instance.  The 
overall professional and functional impairment was considered 
obviously severe.  The diagnoses were bipolar disorder, 
possibly related to a concussion, PTSD, passive dependent 
personality traits.  

The veteran was hospitalized in May 1992 for a self described 
manic episode manifested by increased anxiety, decreased need 
for sleep, and increased spending of money, with intermittent 
episodes of suicidal ideation since the previous month.  
Recently he had been drinking three to four beers a day.  It 
was noted he was very concerned about his pending claim for 
service-connected disability.  Mental status examination 
revealed the veteran was slightly anxious.  He was alert and 
oriented.  His speech was normal in volume, and tone and 
rate.  Affect was flat, and mood was described as "anxious 
and hypervigilant."  His thought processes were goal 
directed and the central theme of his thought content was 
getting help.  The veteran's memory was intact.  His 
intellectual functioning was considered average.  Judgment 
was assessed as fair and his insight was good.  The veteran 
denied auditory or visual hallucinations.  He admitted 
suicidal ideation without plan or intent.  During the course 
of hospitalization the veteran concentrated on his pending 
disability.  He was very vague about his symptoms.  He was 
isolative, not participating in ward activities as he had 
been encouraged to do.  Toward the end of the 
hospitalization, the veteran became more verbal.  He showed 
no signs or symptoms of depression or mania.  He was not 
interested in vocational rehabilitation.  At the time of his 
discharge on May 28, 1992, the diagnosis was expressed as 
follows: Axis I:  no Axis I diagnosis for this admission.  
History of bipolar type two.  History of chronic PTSD.  
History of alcohol abuse.  Axis V: 65-70.  

When the veteran was hospitalized in November 1992, he 
indicated he had discontinued his Lithium and had begun 
abusing alcohol.  On admission he was coherent, alert and 
oriented.  The veteran described symptoms of mania such as 
overtalkativeness and he also said he was depressed.  He had 
no real pressure of speech.  The veteran denied delusional 
ideas and hallucinations, and there was no evidence of 
psychosis.  After being stabilized with Lithium, he was 
discharged in December 1992.  The diagnoses were Axis I: 1. 
Bipolar disorder.  2. PTSD.  3. Alcohol abuse.  Axis II: 
passive aggressive personality disorder.  Axis V: 70.  

The veteran was granted disability benefits from the Social 
Security Administration (SSA) in February 1993.  The primary 
diagnosis supporting the award of benefits was bipolar 
disorder, and PTSD was the secondary diagnosis.  A medical 
report completed for the SSA in February 1993 indicates the 
veteran had been seen on a weekly basis from December 1992 to 
February 1993.  The veteran was described as an intelligent, 
articulate, dysphonic, isolated man, who exhibited lability 
of mood, low stress tolerance, poor frustration tolerance, 
sporadic self discipline, reactivity to anxiety/pressure, 
good short term social skills, but an inability to sustain 
relationships, intermittent work skills ranging from manual 
labor to intensive study in physicians assistant training, 
and consistent inability to follow through in careers.  The 
veteran had experienced sleep difficulties, flashbacks, panic 
attacks, fair judgment, and sporadic suicidal ideation.  
There were no overt psychotic symptoms, but some distorted 
thought process.  The diagnoses were bipolar disorder, 
severe, and PTSD.  It was also noted he had good insight into 
his vulnerabilities.  Another medical consultant reported to 
SSA that the veteran's difficulties were intermittently 
overwhelming and seemed to rule out sustained competitive 
employment at that time.  It was considered that his ability 
to persist under stress appeared to be his single most severe 
impairment, although his ability to get along with others, 
except at the most superficial level, was also limited.  

When the veteran testified at his March 1993 personal hearing 
he related he had last worked in December 1990.  His 
psychiatric symptoms affected his employment in the sense 
that when he began going through mood swings, with difficulty 
sleeping he would just "take off".  He indicated this was 
something he had no control over.  Before he realized it, he 
was gone.  In response to questioning the veteran indicated 
that his marriage was shaky and his relationship with his son 
had gone bad since the son had seen what was going on.  He 
felt his family was nearly gone and his only real friends 
were Vietnam veterans.  The veteran felt his bipolar disorder 
and PTSD were interrelated.  He related his mood swings and 
suicidal episodes to PTSD in the sense that during such 
moments he tended to act like a corpsman trying to help 
others.  The veteran was pessimistic about his employment 
prospects due to his recurrent mood swings.  

The report of his April 1993 VA examination stated the claims 
folder was not available to the examiner.  The veteran 
reported he attended group therapy twice a week and 
occasional alcoholics anonymous meetings.  He had been taking 
Lithium since 1988.  Treatment records contained an 
examination report dated in February 1993 which reflected the 
veteran's reports that his mood was depressed and his affect 
mildly blunted but appropriate.  There was no evidence of 
thought disorder.  The veteran stated he felt worthless and 
planned to kill himself later that night.  Hospital admission 
was planned.  On examination in April 1993 the veteran was 
neither very anxious, nor depressed, nor manic.  He was 
extremely vague about his complaints.  Although he did not 
sleep well he did not suffer from nightmares, but reported 
occasional dreams of people chasing him.  It was recorded he 
claimed to be hyperalert and easily upset by loud noises.  He 
also indicated he did not feel he could trust anyone except 
Vietnam veterans.  Although he claimed to suffer from 
survivor guilt he was very vague in describing the problem.  
The examiner felt that the full claims folder was required 
for examination.  Available records showed the veteran was 
being treated for bipolar disorder, with reported mood swings 
and depression, and some mild hypomanic symptoms.  It was 
considered that the case for diagnosis of PTSD was not as 
clear cut.  The examiner recommended another examination by a 
panel of two psychiatrists with access to the full treatment 
folder.  The diagnoses were 1. Bipolar disorder by history in 
remission today.  2.  History of PTSD diagnosis with 
treatment in a war stress group.  

When the veteran was examined by two VA psychiatrists in 
October 1993, the panel noted that review of his full 
treatment folder made it absolutely clear that the veteran 
had symptoms of a severe personality disorder before he ever 
entered the service.  He also described mood swings which may 
have responded to Lithium.  There was no evidence of recent 
episodes of mania or severe depression.  It was noted the 
veteran last worked 6 years earlier and stated he could not 
work because he was afraid somebody would irritate him and he 
might walk off the job, which he had a long history of doing.  
It was recorded he had made no serious attempts to find work.  
The veteran reported his sleeping difficulty was not related 
to Vietnam.  He did not describe flashbacks or survivor 
guilt.  It was considered that the veteran did not meet the 
criteria for diagnosis of PTSD.  After an hour long interview 
the examiners felt many of the veteran's answers were 
extremely vague and unclear.  It was noted he made it clear 
that when he did not feel like getting out of bed he did not 
get out of bed.  The examiners noted it was not clear what 
this had to do with his Vietnam experiences.  The veteran was 
considered extremely evasive and it was felt that his primary 
symptomatology was consistent with an inadequate personality, 
a condition existing before he went to Vietnam.  It was noted 
that although he may have expressed symptoms consistent with 
PTSD in the past the veteran did not do so during this 
examination.  The diagnoses were 1. Inadequate personality of 
life-long duration.  2. History of bipolar disorder, 
currently in remission.  

In March 1994, the RO denied service connection for bipolar 
disorder and the veteran was furnished with a supplemental 
statement of the case in April 1994 concerning the issue of 
service connection for bipolar disorder.  He never responded 
to that supplemental statement of the case.

Reports from two VAMC's show that the veteran was 
hospitalized in October 1995 experiencing panic attacks and 
excessive alcohol consumption following his decision to 
discontinue taking Lithium ten days earlier.  At that time 
the veteran reported that he had been spending extensive 
amounts of money, and felt very anxious, with loss of sleep 
and the feeling he could lose control of his impulses.  
Reportedly, the veteran's frustration at being unable to 
contact his doctor, was followed by suicidal and homicidal 
thoughts, without a plan.  On mental status examination the 
veteran exhibited good eye contact and appropriate behavior 
with no psychomotor alterations.  His speech was normal in 
tone and volume, and increased in speed.  The veteran's mood 
was described as anxious, and irritable, and affect was 
appropriate, euthymic.  His thought processes were assessed 
as goal-directed, sometimes circumstantial, sometimes 
tangential, with no loosening of associations or flight of 
ideas.  There was no indication of blocking, and thought 
content included no evidence of delusions, paranoid ideation 
or ideas of reference.  Vague suicidal and homicidal threats 
without a plan were present.  The veteran denied 
hallucinations.  On cognitive examination he was oriented, in 
all spheres, and his memory and concentration were intact.  
Abstract thinking was assessed as fair.  The veteran's 
judgment was impaired and insight was poor.  

After 16 days the veteran was transferred to another VAMC at 
Perry Point, for regulation of medications and control of 
symptoms, which were thought to include symptoms of PTSD.  
The veteran reported he had completed college and had worked 
as a physician's assistant.  He had been unemployed since 
1991.  He stated that employment was too stressful and 
indicated he did not want to work.  Prior to hospitalization 
he had been drinking almost a case of beer each day for 20 
days and he did not believe that he had a problem with 
alcohol.  He complained of occasional nightmares.  On mental 
status examination the veteran was well oriented and 
cooperative.  His speech was coherent, but somewhat pressured 
and rapid.  At times speech was circumstantial.  He denied 
hallucinations and no delusions were elicited.  His mood was 
mildly anxious and his affect was mood congruent.  At that 
time the veteran denied suicidal and homicidal ideation.  His 
memory and recall were fair and his insight and judgment were 
also considered fair.  During the course of hospitalization 
the veteran did not present any major symptoms of bipolar 
disorder, except for initial presentation of pressured, rapid 
speech, and mild grandiosity.  He continued to complain of 
poor sleep and feeling depressed at times.  His condition 
improved with adjustment of medication.  His mood became more 
stable, and sleep improved.  Additionally the veteran's 
speech became normal.  He was pleasant, socializing well with 
peers and staff.  When the veteran requested discharge in 
December 1995 he was evaluated by a multidisciplinary 
treatment team.  At that time he denied depression and there 
was no evidence of mania of hypomania.  His speech was 
normal.  There was no evidence of psychosis, and he denied 
suicidal and homicidal ideations.  His insight and judgment 
appeared to be improved.  The final diagnoses were Axis I: 
bipolar disorder, improved, PTSD, by history, and alcohol 
abuse; Axis V: GAF 80, 70.  

The report of a special VA psychiatric examination dated in 
March 1997 noted the examiner had reviewed the veteran's 
claims folder.  It was recorded that the veteran claimed he 
was unable to work and was extremely vague as to why not.  He 
was evasive throughout the interview and at one point 
threatened to leave.  The veteran claimed he could not get a 
job because he was frequently depressed, with occasional 
suicidal thoughts.  However, he had not given up and lived 
one day at a time.  He reported sleep difficulties and could 
not tell the examiner anything about dreams or bad memories 
of Vietnam.  He admitted occasional flashbacks.  The 
diagnoses were expressed as follows:  "In reviewing the 
voluminous material, I believe it can be summed up by saying 
the veteran does suffer from a bipolar disorder, #296.7, and 
also from PTSD, #309.81, and also from a personality 
disorder, #301.9.  I believe that the prolonged observation 
at Perry is still valid today and the GAF rating for the 
bipolar disorder should be 80 and for the PTSD to be 70." 

When the veteran was admitted to a VAMC in October 1997, for 
evaluation of PTSD, he described his complaints as tension, 
getting "hyper," more alert with chest pains and rapid 
breathing.  He also thought that he had been rambling on, 
having problems with mood swings.  He felt that his Lithium 
had been somewhat helpful.  He had reported episodes of going 
off on "missions" where he would go to a motel and take 
care of people.  He also described episodes in which he just 
took off with the intention of committing suicide, but got 
involved with people and tried to help them.  The veteran 
considered himself depressed with low self esteem.  He denied 
crying spells and suicidal ideation.  He reported sleeping 16 
to 17 hours a day, and feeling that he was doing "nothing."  
It was noted the veteran had not worked since 1993 and 
reported little intention to return to work.  On mental 
status examination he was cooperative and coherent, with a 
normal velocity of speech, and it was noted he was 
hyperverbal.  He exhibited full range of affect, and his mood 
was euthymic with mild elation.  There was no evidence of 
loose associations or flight of ideas, and no paranoid 
delusions, suicidal or homicidal ideations, and no violent 
ideas.  There were no perceptual disturbances such as 
hallucinations, or illusions.  On cognitive examination the 
veteran was alert, and oriented.  Recent and remote memory 
were intact.  Concrete concept formation was noted.  The 
results of psychological testing indicated a profile 
consistent with moderate depression and anxiety, and chronic 
PTSD of moderate severity.  It was considered that test 
results were consistent with the veteran's psychiatric 
interview.  He met the criteria for past major depression, 
marked by depressed mood, anhedonia, mild sleep disturbance, 
feelings of worthlessness, self abasement, and difficulty 
concentrating.  It was considered his moderately depressive 
symptoms might be secondary to PTSD.  The veteran also 
endorsed sufficient symptoms to meet the criteria for a 
diagnosis of bipolar disorder.  However, it was recorded that 
in the absence of current or past behavioral evidence in 
support of such diagnosis and in view of some disconfirming 
evidence of pain during clinical interview with the veteran's 
wife, it was considered that a diagnosis of bipolar disorder 
was contraindicated in the clinical judgment of the 
interdisciplinary team.  The veteran showed a tendency to 
project his hostility onto others and had difficulty 
discriminating between threatening and nonthreatening 
situations.  It was felt that he might also be characterized 
as hyperactive and emotionally labile, and further noted that 
his low self-esteem would limit the extent to which he would 
involve himself in competitive, achievement oriented 
situations.  Finally, he had a potential for confused 
thinking and difficulty with concentration.  It was 
considered that an inability to remain focused on stated 
goals might, in part, explain the impulsive behaviors he 
reported.  The results of multimodal testing for PTSD showed 
the veteran met the criteria for that diagnosis.  It was also 
noted that during the clinical interview the veteran's 
negative affect precipitated by trauma related reminders was 
evident.  His Vietnam related stressors were persistently re-
experienced via distressing recollections and moderate 
psychological distress at exposure to reminders thereof.  
Further, the veteran gave a history of dissociative 
flashbacks accompanied by panic episodes that have 
precipitated hospitalizations in the past, and he reported 
physiological activity related to trauma triggers.  He 
experienced some significant avoidance symptoms associated 
with trauma, such as moderate effort to avoid stimuli that 
aroused recollections.  He reported mild to moderate 
emotional numbing and moderate social avoidance and 
estrangement from other people, as well as loss of interest 
in many formerly enjoyed activities.  He related vague 
complaints of a sense of foreshortened future, without 
specifying longevity.  He also endorsed the following 
symptoms of hyperarousal: moderate sleep disturbance, 
frequent difficulty with concentration, marked 
hypervigilance, and infrequent, but moderately severe, 
startle reaction to loud, unexpected noises.  His PTSD 
symptoms included guilt over acts of commission, mild 
survivor guilt, and moderate dissociative tendencies, 
including occasional symptoms of reduction of awareness of 
his surroundings, and some symptoms of depersonalization.  
Irritability and frequent anger were noticeably absent, due 
to previous PTSD therapy.  During the hospitalization the 
veteran was initially reluctant to participate in group or 
other activities, becoming more insightful and willing to 
participate towards the end of his hospitalization.  Overall 
it was considered symptoms of PTSD caused a moderate degree 
of social and occupational impairment.  The diagnoses were 
Axis I: PTSD, chronic, moderate, bipolar disorder, not 
otherwise specified, by history; Axis V: GAF 55.


Evaluation of PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10. In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991). 

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a 50 percent disability evaluation is for 
assignment where the ability to establish or maintain 
effective and wholesome relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  A 100 percent evaluation requires 
that the attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual isolation in 
the community, and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
demonstrable inability to obtain or maintain employment.  
38 C.F.R. Part 4, Code 9411.  

0 percent rating should be assigned.  Also, 
under 38 C.F.R. § 4.16(c), as in effect prior to November 7, 
1996, if a veteran has a 70 percent evaluation for a mental 
disorder and such mental disorder precludes the veteran from 
securing or following a substantially gainful occupation, a 
100 percent schedular evaluation will be assigned under the 
appropriate diagnostic code.

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
38 C.F.R. § 4.130 (Effective November 7, 1996).

On review of the record the Board notes that at the time of 
his hospital discharge in January 1992, the veteran's 
diagnosis was PTSD, with bipolar disorder considered to be in 
remission.  He was considered unemployable, with a GAF score 
of 41, indicating serious symptoms, or serious impairment of 
the ability for social and occupational functioning, 
according to the American Psychiatric Association Diagnostic 
and Statistic Manual-III-R (DSM-III-R) (1987).  Inasmuch as 
the uncontroverted evidence reflects a severe level of 
symptomatology attributable to the veteran's service-
connected disability following his discharge from the 
hospital in January 1992 at which time it was noted that the 
veteran was unemployable.  In the circumstances of this case, 
a severe level of psychiatric symptomatology resulting in 
unemployability warrants a 100 percent evaluation, pursuant 
to 38 C.F.R. § 4.16(c).  It is noted that the medical 
evidence reflecting the veteran's psychiatric symptomatology 
during the subsequent period from February 1, 1992, through 
May 28, 1992, is somewhat ambiguous with regard to the 
severity of manifestations of the service-connected 
disability.  However, inasmuch as an overall severe level of 
social and occupational impairment was indicated on 
examination in April 1992, the Board finds that in accordance 
with the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of disability in the 
veteran's favor, a 100 percent evaluation should be continued 
until May 28, 1992, when findings on discharge from the VAMC 
reflect a clear improvement in the overall level of 
psychiatric disability.  At that point, the level of 
disability no longer approximated the criteria for a 100 
percent rating and the evaluation at that stage must be 
reduced to the appropriate level.  See Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  

Beginning no later than May 28, 1992, the Board finds that 
the preponderance of the medical evidence reflects 
manifestations of PTSD, which are not more than moderate, and 
fall far short of meeting the criteria for a rating greater 
than 50 percent, under either the old or the newly revised 
regulations.

In this regard it is noted that when the veteran was 
hospitalized at the VAMC in May 1992, the admission was due 
to a self described episode of mania.  At that time mental 
status examination revealed slight anxiety, with flat affect 
and mood described as anxious and hypervigilant.  The veteran 
was alert, and oriented.  His speech was normal in all 
respects.  Thought processes were clear, and his memory, 
insight and intellectual functioning were intact.  The 
veteran's judgment was partially impaired, assessed as fair.  
Although the veteran did admit to suicidal ideation without 
plan or intent, he exhibited no signs or symptoms of 
depression or mania during the course of hospitalization.  At 
the time of his discharge on May 28, 1992, the diagnoses of 
bipolar disorder and PTSD were by history only, and the 
veteran was rated 65 to 70 on the Global Assessment of 
Functioning scale, an indication of only mild impairment of 
his ability for social and occupational functioning.  

Medical reports related to the veteran's hospitalization in 
November 1992 to December 1992 indicated that admission was 
due to noncompliance with Lithium and alcohol abuse.  His 
complaints were related to mania and depression.  The first 
diagnosis listed at that time was bipolar disorder, followed 
by PTSD and alcohol abuse, the GAF score assigned was 70, a 
continued indication that functional impairment was limited 
to the mild range.  

Reports prepared for the SSA in February 1993 reflect the 
examiner's assessment that the veteran was affected by severe 
impairment such as the inability to sustain relationships, 
despite good short term social skills.  It was also stated 
that the intermittently overwhelming nature of his 
difficulties seemed to rule out sustained competitive 
employment.  However, the report reflects that at this point, 
the nonservice connected bipolar disorder was primarily 
responsible for the veteran's problems with industrial 
adaptability as the primary diagnosis listed was the bipolar 
disorder described as severe, with PTSD listed as the second 
diagnosis.  This interpretation of the medical report is 
corroborated by evidence showing that the primary diagnosis 
supporting the award of disability benefits from the SSA at 
that time, was bipolar disorder, with PTSD considered a 
secondary diagnosis.  

Moreover, the medical evidence reflecting the immediate prior 
period indicated the same order of diagnoses, and subsequent 
medical reports through December 1995 reflected the 
assessment of medical examiners that symptoms and findings 
did not even support a clear diagnosis of active PTSD.  

On the examination in April 1993, which was conducted without 
access to the full record of the veteran's treatment, bipolar 
disorder and PTSD were diagnosed by history only, and it was 
felt that the case for a diagnosis of PTSD was not clear cut. 
On further VA examination in October 1993, by examiners with 
access to the full medical record, it was considered that the 
veteran did not currently meet the criteria for a diagnosis 
of PTSD.  The diagnosis at that time was life long inadequate 
personality, and history of bipolar disorder in remission.  
After an extensive inpatient evaluation in October 1995 to 
December 1995, it was again concluded that the veteran's 
diagnosis was bipolar disorder, with PTSD diagnosed by 
history only.  The diagnoses on special VA psychiatric 
examination conducted in March 1997 indicated both bipolar 
disorder and PTSD with GAF scores listed as 80 and 70, 
reflecting mild symptomatology.  

The report of the veteran's October 1997 inpatient evaluation 
for PTSD reflects diagnoses of chronic, PTSD of moderate 
severity, and bipolar disorder by history.  At the time of 
examination the veteran was described as hyperverbal, and his 
speech was normal in velocity.  He was oriented, alert, and 
coherent, with recent and remote memory intact.  His range of 
affect was full and his mood described as euthymic with mild 
elation.  There was no evidence of loose associations or 
flight of ideas, no paranoid, homicidal or suicidal 
ideations, and no violent ideas.  He reported mild to 
moderate social avoidance and estrangement for others.  He 
also endorsed symptoms of frequent difficulty with 
concentration, occasional symptoms of reduction of awareness 
of his surroundings, and some symptoms of depersonalization.  
Overall it was considered that manifestations of PTSD 
resulted 
in a moderate degree of social and occupational impairment.  
The GAF score 

assigned was 55, reflecting moderate symptoms or moderate 
difficulty in social or occupational functioning.  

In view of the foregoing the Board finds that the evidence 
from May 28, 1992, does not reflect that manifestations of 
PTSD, alone, have resulted in a severe level of social and 
industrial impairment warranting a 70 percent rating under 
the criteria which were in effect prior to November 1996.  
Moreover the pertinent evidence, demonstrates that current 
manifestations of PTSD do not reflect the revised criteria 
for a 70 percent rating.  In this regard it is noted that 
although the veteran claimed to have occasional suicidal 
thoughts in March 1997 suicidal ideation was denied on 
evaluation for PTSD in October 1997.  There is no evidence of 
obsessional rituals, or neglect of personal hygiene.  
Psychological testing indicated moderate depression and 
anxiety, but there is no indication of near continuous panic 
or depression attributable to PTSD.  Although the veteran was 
described as hyperverbal, his speech was normal in velocity, 
and he was coherent.  Symptoms of reduced awareness and 
depersonalization were noted as occasional only.  Although 
concentration difficulties were considered possible sources 
of impulsive behavior, there was no evidence of irritability 
or violence.  The veteran endorsed only mild to moderate 
social avoidance and estrangement from others, and it has not 
been shown the he was completely unable to establish or 
maintain effective relationships due to PTSD. 

Similarly, the record presents no evidentiary basis for a 
finding that manifestations of PTSD, alone, resulted in any 
the three independent criteria for a 100 percent evaluation 
under the old criteria, neither virtual isolation in the 
community, totally incapacitating symptoms, or inability to 
maintain employment subsequent to May 28, 1992.  Finally, the 
evidence clearly does not demonstrate that PTSD resulted in 
total occupational and social impairment, as required for a 
100 percent rating under the revised regulations.

In sum, the preponderance of the evidence dating from May 28, 
1992, establishes that manifestations of PTSD resulted in not 
more than considerable impairment of industrial 
inadaptability, or the requisite level of difficulty in 
establishing and maintaining effective work and social 
relationships to warrant a rating greater than 50 percent 
under the revised criteria.  During the pertinent period the 
GAF scores assigned have been no lower than 55.  According to 
the American Psychiatric Association Diagnostic and Statistic 
Manual-IV (DSM-IV) a GAF of 55 is to be assigned when there 
are moderate symptoms or there is moderate difficulty in 
social or occupational functioning.  Clearly such a score 
would not suggest disability in excess of that contemplated 
by the currently assigned rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, as 
discussed above the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 50 percent 
after May 28, 1992; thus, there is no doubt to be resolved in 
the veteran's favor.


ORDER

A 100 percent rating for PTSD is granted from February 1, 
1992 to, May 28, 1992, subject to the regulations governing 
the award of monetary benefits.  

A rating greater than 50 percent for post traumatic stress 
disorder is denied after May 28, 1992.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

- 20 -


